TN THE Ud=cTEeO SIATES DISTRICT COUT

 

FoR. THe wWesjeedD DOrsTercr & mMarssouga

 

LOESTE RID OINTS TOW

 

 

LUOTITEO STATES & AnertcAl Crse No.

 

PLAINTIFF, L1+OO1S2.-O1 I ou-ce-io

 

\. AAF

 

 

ENWARD 7 GLERSON

 

0.8, 2 120l5

 

 

QOETEOOAST. 4

 

=i

 

MOTICO TO Ramee ce (YES0VESS

 

PPTEOSe CouoseLce. For NON-

 

Exfegrive AsststApce

 

 

(Ip Forms Paueeesrs)

 

 

Comes Nov T THe OeFeNOANT EDWARD 3

 

YWENSOD PeQuesy) DISMISSAL ce REMOVAL OF

 

 

EFFECTIVE AsstTsTAOcE THUS FAL.

NEFaDSe COUpSeLOe? JOHN Osccop For NON-

 

TOUN OsG@00D Has Nor and (et is UNLOTILING

|

 

 

TT} Pedrorn) THE NecessARY Duties of an ADESUATE |
and OTLICENT (DEFENSE COUNSELOR Lsho's COMPETENT

 

PEPPSsEN TATION WOULD ETHICALLY ENSIRE

 

OSESNDANT  =D.OaRD TW GLEASON Ldour Re

 

PePReSENTED FATUY at TRTAL oe more PROADLY,

 

REceINe g WS) CUuTCome.

 

 

DEFENSE COUDSeLo DoHN CSCOOD HAS in Ac

Lucay , Tere) op ATTEMPTED +a Se STARTS by Was es

 

 

Ci)

 
|
REGULAR NISTT'S NEsfep Te COMMUNICATE fee THe
Pur sase (s)_ of ALLOLSING DZFEOOANT EOOARD a
_CLEASON to, 0) @evieso “all! discovery inteemation
DETE OSE COURBELOR. has in his possesSze0 Not to Exclude
electvonies 5 Shercavaphe , audio, ideo phone gecordings and
Log etoete eq. (2) Avacinss * “all ey Wihroematian ~
ledaect OQaus* DETESDA ST ia wales hes establish, wrth
sige, Q Jialle Debs ns we. Stpaten and of Plausalble Line
Lok Delense, (3) Motion ig § ied now only seems
lable < cur of time. And + ca) a uwestiaate Gu ais all
avi Ck Indicteck cates Chavaed\ to dye Dede, \elant
EDWARD TT Glehsop,.
FURTHERMORE. THerse Ave ADDITIONAL “Issues of
LCMPORTANT. CONCERN i REGARDS to THe Course
| DEFENSE COUNSELOR DOHN OsCOob ms ad is
| STEERED TOWAROS THUS FAR, Dssuss of ADDITONAL
CONCERN LOTLL and o@ SHALL Bs DISCUSSED GONEN |
THE Court See Reason TO GRANT A HEARING Noe.
| to MOTION ~EQuUsSST,

|
i
{

 

Pal

 

 

ee |

er SUBMITTED,
TLIO IA Creager,
_Sovseriogs Ard Sern bese ere Oe? Wis ad
0924, 08 Mosdn QOS0O ‘on Boles oonty Miissept

t
|
=

 

 

logs a Tiina. _

 

ECCA Sor Tere
Si Ly JRO | Near uee seater
N CLO Wohle
My cuiiegon Eiseee lune 6, 2020 e 4

Commission #16869664

 

 

 

 

 

 

 

(D
